622 F.2d 197
Gary L. ADAMS et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 79-1008.
United States Court of Appeals, Fifth Circuit.
July 3, 1980.

Appeal from the United States District Court for the Northern District of Florida.
Louis K. Rosenbloum, Pensacola, Fla., for appellant.
Thomas G. Banjanin, Asst. U.S. Atty., Pensacola, Fla., William Kanter, Michael Jay Singer, Civil Div., Dept. of Justice, Washington, D.C., for appellee.
ON PETITION FOR REHEARING
[Opinion April 9, 1980, 615 F.2d 284 (5th Cir. 1980)]
Before CHARLES CLARK, VANCE and SAM D. JOHNSON, Circuit Judges.
PER CURIAM:


1
This case is before us again on the appellee's petition for rehearing.  We write only to clarify one part of our prior opinion.  See Adams v. United States, 615 F.2d 284 (5th Cir. 1980).  In all other respects, the petition for rehearing is denied.


2
The present appeal does not present a case in which the notice of claim presented by the claimant in an executed standard form 95 was inadequate in content or detail.  See id. at 289-90.  We deal instead with another problem.  We hold that the agency lacks the power to require that the claimant supplement a notice of claim, that contained 'enough details [about the underlying incident from which the complaint arose] to enable the agency to begin its own investigation.'  Id. at 292.  We reject the first circuit's opinion in Swift v. United States, 614 F.2d 812 (1st Cir. 1980), to the extent that it conflicts with such holding.  We have not, however, intimated an opinion as to the effect, if any, a claimant's refusal to comply with an agency's reasonable request for supplemental information to clarify an inadequate claim would have on the issue of jurisdiction in a subsequent action for damages brought pursuant to the Federal Tort Claims Act.